Title: To George Washington from the Board of War, 22 May 1780
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 22d 1780

On Mr Blaine’s return to this Place, the Board were informed of the extreme distress of the Army for want of Meat; His account, was that there would be nothing to issue of that article after thursday last.
Being much embarrassed about the means of furnishing an immediate supply, they were induced to apply to the Merchants of this City for their assistance.
These Gentlemen have agreed to furnish two Hundred Barrels of Salt provision to be delivered this Evening to the Commissary and four Hundred Barrels more within three days.
The Board not knowing to what extremities the Army might be driven have thought it necessary to give immediate information to your Excellency of this circumstance. I have the Honor to be with the highest respect Yr Excellency’s Most obed. Hble Servt

Joseph Carleton Secy p.t.By order


N.B. The Board will do every thing in their power to have the pork sent forward with all possible dispatch.

